DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on November 19, 2021. Claims 1, 15, and 20 are amended. Claims 4 and 17 are canceled.
Claims 1-3, 5-16, and 18-20 are pending.
Response to Arguments
Applicant's arguments filed on 11/19/2021 regarding 35 USC 103(a) type rejections for claims 1-3, 5-16, and 18-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-3, 5-16, and 18-20 are allowed.  
The prior art of record, Wu ‘717, and Rolia ‘527, fail to teach or fairly suggest, the limitation of examining, by the resource allocation process, during the monitored period, infrastructure performance data of the plurality of services in the microservices architecture in relation to each of the plurality of service levels of the plurality of applications during the monitored period, the infrastructure performance data comprising utilization of the plurality of resources and a plurality of performance metrics corresponding to each of the plurality of service levels; generating, by the resource allocation process, a resource capacity model for the microservices architecture based on the service dependency and the infrastructure performance data across the plurality of service levels, the resource capacity model defining a required capacity of the plurality of resources in order to satisfy the specified performance metric 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of examining, by the resource allocation process, during the monitored period, infrastructure performance data of the plurality of services in the microservices architecture in relation to each of the plurality of service levels of the plurality of applications during the monitored period, the infrastructure performance data comprising utilization of the plurality of resources and a plurality of performance metrics corresponding to each of the plurality of service levels; generating, by the resource allocation process, a resource capacity model for the microservices architecture based on the service dependency and the infrastructure performance data across the plurality of service levels, the resource capacity model defining a required capacity of the plurality of resources in order to satisfy the specified performance metric constraints during operation of the plurality of applications within the particular computer network topology at given service levels; and effectuating, by the resource allocation process based on the resource capacity model, a specific capacity of the plurality of resources required for a particular time of operation of the plurality of applications in the future at a particular service level, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455